Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. 
Claims 5 – 6, 11 – 12 and 17 – 18 are cancelled.
Claims 1, 7 and 13 are amended.
Claims 1 – 4, 7 – 10 and 13 – 16 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in the currently amended claims 1, 7 and 13. Therefore, a new ground of rejection is made by the examiner in view of Griot et al. (US 2018/0270840 A1) and Singh et al. (US 2014/0099945 A1).
Previously cited prior art Griot teaches a plurality of policies (¶ [0019] and ¶ [0136]) and send the plurality of policies to a terminal device by a network device (¶ [0137]). It also teaches the new limitation of establishing a protocol data unit (PDU) session using the policy (¶ [0098]). The new prior art Singh discloses policy corresponds to specific time information (¶ [0014] - [0015]) and a terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device (¶ [0018]). 
Therefore, combination of Griot and Singh teaches all the limitations in the currently amended independent claims 1, 7 and 13. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 7 – 10 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griot et al. (Griot hereinafter referred to Griot) (US 2018/0270840 A1) in view of Singh et al. (Singh hereinafter referred to Singh) (US 2014/0099945 A1) (cited in IDS).

(Currently Amended) Regarding claim 1, Griot teaches a method for information transmission (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling), comprising: 
determining, by a network device,  a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, PCF is a network device and policy information is a plurality of policies); and 
sending, by the network device, the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device), wherein the target policy is used to indicate a parameter used by the terminal device to select a network or (Due to alternative language “or” in the claim, examiner addresses one limitation only) establish a protocol data unit (PDU) session ([0098], The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Traffic is routed to an established PDU session, is offloaded to non-3GPP access outside a PDU session, or triggers the establishment of a new PDU session. Here, the route selection policy is a target policy; therefore, the target policy is used by the terminal device to establish a PDU session).
Griot does not specifically teach
wherein each policy corresponds to specific time information;
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device. 
However, Singh teaches (Title, Policy-Based Roaming Updates For Mobile Devices) 
wherein each policy corresponds to specific time information ([0015], policy-based roaming updates for a mobile device; [0014], updates a roaming priority list for a mobile device and selects a particular roaming partner, based on real-time conditions and events of the mobile device and carrier-defined policies; carriers are able to define the priority of roaming partner connections in the policy and manage them based on a pre-defined set of rules. Therefore, policy is related to real-time conditions and events of the mobile device; i.e. policy corresponds to specific time information);
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device ([0018], Which policy and/or rules are implemented for one or more mobile devices is determined from real-time parameters such as, a model ID of a mobile device, a time of day,….. Here, the implemented policy/rule for the mobile device is a target policy from the plurality of policies. Therefore, real-time parameters of a mobile device/ current time information of the terminal device is used to determine a target policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Singh to add information of selecting a policy by a terminal device based on real-time parameters. The motivation for doing so would have been to provide policy-based roaming updates for mobile devices based on one or more carrier-controlled goals that include reducing congestion on home network, reducing carrier costs by selecting current lowest cost roaming partner, matching particular application data with the most appropriate available network, and ensuring highest customer QoS regardless of whether connection is through the home network or a roaming network (Singh, [0002] and [0017]).

(Currently Amended) Regarding claim 7, Griot teaches (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling) a network device (Fig.13 and [0206], device 1305 is an example of or include the components of core network entity 120 or 225. Therefore, device 1305 is a PCF 225; i.e. a network device), comprising a processor (Fig.10 and [0206], processor 1320), a memory (Fig.10 and [0206], memory 1325), a transceiver (Fig.10 and [0206], transceiver 1335), and one or more programs stored in the memory ([0208], The memory 1325 stores computer-readable, computer-executable software 1330) that, when executed by the processor ([0208], software 1330 including instructions that, when executed, cause the processor to perform various functions), cause the network device to:
determine  a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, policy information is a plurality of policies); and 
send, via the transceiver (Fig.10 and [0210], Transceiver 1335 communicates bi-directionally), the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device), wherein the target policy is used to indicate a parameter used by the terminal device to select a network or (Due to alternative language “or” in the claim, examiner addresses one limitation only) establish a protocol data unit (PDU) session ([0098], The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Traffic is routed to an established PDU session, is offloaded to non-3GPP access outside a PDU session, or triggers the establishment of a new PDU session. Here, the route selection policy is a target policy; therefore, the target policy is used by the terminal device to establish a PDU session).
Griot does not specifically teach
wherein each policy corresponds to specific time information;
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device. 
However, Singh teaches (Title, Policy-Based Roaming Updates For Mobile Devices) 
wherein each policy corresponds to specific time information ([0015], policy-based roaming updates for a mobile device; [0014], updates a roaming priority list for a mobile device and selects a particular roaming partner, based on real-time conditions and events of the mobile device and carrier-defined policies; carriers are able to define the priority of roaming partner connections in the policy and manage them based on a pre-defined set of rules. Therefore, policy is related to real-time conditions and events of the mobile device; i.e. policy corresponds to specific time information);
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device ([0018], Which policy and/or rules are implemented for one or more mobile devices is determined from real-time parameters such as, a model ID of a mobile device, a time of day,….. Here, the implemented policy/rule for the mobile device is a target policy from the plurality of policies. Therefore, real-time parameters of a mobile device/ current time information of the terminal device is used to determine a target policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Singh to add information of selecting a policy by a terminal device based on real-time parameters. The motivation for doing so would have been to provide policy-based roaming updates for mobile devices based on one or more carrier-controlled goals that include reducing congestion on home network, reducing carrier costs by selecting current lowest cost roaming partner, matching particular application data with the most appropriate available network, and ensuring highest customer QoS regardless of whether connection is through the home network or a roaming network (Singh, [0002] and [0017]).

(Currently Amended) Regarding claim 13, Griot teaches (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling) a non-transitory computer readable storage medium having stored thereon computer instructions that, when executed by a network device, causes the network device to perform a plurality of operations (Fig.13 and [0206], Device 1305 includes components of 225 as described with reference to FIG. 1. Therefore, device 1305 is a PCF 225; i.e. a network device. [0207], Processor 1320 is configured to execute computer-readable instructions stored in a memory to perform various functions. Therefore, the network device 225 executes computer instructions stored in a non-transitory computer readable storage medium to perform a plurality of operations) including: 
determining a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, policy information is a plurality of policies); and 
sending the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device), wherein the target policy is used to indicate a parameter used by the terminal device to select a network or (Due to alternative language “or” in the claim, examiner addresses one limitation only) establish a protocol data unit (PDU) session ([0098], The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Traffic is routed to an established PDU session, is offloaded to non-3GPP access outside a PDU session, or triggers the establishment of a new PDU session. Here, the route selection policy is a target policy; therefore, the target policy is used by the terminal device to establish a PDU session).
Griot does not specifically teach
wherein each policy corresponds to specific time information;
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device. 
However, Singh teaches (Title, Policy-Based Roaming Updates For Mobile Devices) 
wherein each policy corresponds to specific time information ([0015], policy-based roaming updates for a mobile device; [0014], updates a roaming priority list for a mobile device and selects a particular roaming partner, based on real-time conditions and events of the mobile device and carrier-defined policies; carriers are able to define the priority of roaming partner connections in the policy and manage them based on a pre-defined set of rules. Therefore, policy is related to real-time conditions and events of the mobile device; i.e. policy corresponds to specific time information);
causing the terminal device to determine a target policy from the plurality of policies according to current time information of the terminal device ([0018], Which policy and/or rules are implemented for one or more mobile devices is determined from real-time parameters such as, a model ID of a mobile device, a time of day,….. Here, the implemented policy/rule for the mobile device is a target policy from the plurality of policies. Therefore, real-time parameters of a mobile device/ current time information of the terminal device is used to determine a target policy).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Singh to add information of selecting a policy by a terminal device based on real-time parameters. The motivation for doing so would have been to provide policy-based roaming updates for mobile devices based on one or more carrier-controlled goals that include reducing congestion on home network, reducing carrier costs by selecting current lowest cost roaming partner, matching particular application data with the most appropriate available network, and ensuring highest customer QoS regardless of whether connection is through the home network or a roaming network (Singh, [0002] and [0017]).

(Previously Presented) Regarding claims 2, 8 and 14, combination of Griot and Singh teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Griot further teaches
wherein the target policy comprises at least one of a wireless local area network selection policy (WLANSP) or (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only) a user equipment route selection policy (URSP) ([0098], policy information includes an access network discovery and selection policy, route selection policies, an SSC mode selection policy, a network slice selection policy, …. The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Since, the route selection policies are used by the UE; therefore, the route selection policies included in policy information is a URSP).

(Previously Presented) Regarding claims 3, 9 and 15, combination of Griot and Singh teaches all the features with respect to claims 2, 8 and 14, respectively as outlined above.
Griot further teaches
wherein the target policy comprises at least one of at least one rule in the WLANSP or (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only) at least one rule in the URSP ([0098], The route selection policies is used by the UE 115-a to determine how to route outgoing traffic. Therefore, the URSP comprises at least one rule of routing outgoing traffic).

(Original) Regarding claims 4, 10 and 16, combination of Griot and Singh teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Griot further teaches
wherein the network device is a policy control function (PCF) entity (As mentioned claims 1, 7 and 13, PCF is a network device). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)-272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474